DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of Array: Species A, shown in FIG. 2A
Species B, shown in FIG. 2B
Species C, shown in FIG. 2C
Species D, shown in FIG. 2D
Species E, shown in FIG. 2E
Species F, shown in FIG. 2F
Species G, shown in FIG. 2G
	Species of Cross-Section:
Species H, shown in FIG. 3A
Species I, shown in FIG. 3B
Species J, shown in FIG. 3C
from each of the groupings above to which the claims shall be restricted if no generic claim is finally held to be allowable. An exemplary election may comprise, for example, Species A and H. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are considered generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-J lack unity of invention because even though the inventions of these species require the technical feature of a tissue contact surface for use on a surgical retractor, the tissue contact surface comprising a generally smooth surface; and a plurality of partial ellipsoid surfaces extending out and away from the generally smooth surface, wherein (a) the plurality of partial ellipsoid surfaces comprise a first partial ellipsoid surface and an adjacent second partial ellipsoid surface, (b) the first partial ellipsoid surface extends approximately 0.5 millimeters to 1 centimeter out from the generally smooth surface, and (c) a spacing between the first partial ellipsoid surface and the second partial ellipsoid surface is approximately 0.5 millimeters to 1 centimeter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent Application Publication No. US 2016/0151058 to Ferro et al. (hereinafter, “Ferro”), in view of U.S. Patent Application Publication No. US 2010/0280325 to Ibrahim et al. (hereinafter, “Ibrahim”). Ferro discloses a tissue contact surface for use on a surgical retractor, shown in FIGs. 14A-14C, the tissue contact surface comprising a generally smooth surface (surface 130 from which 106s extend); and a plurality of surfaces (106) extending out 
Ibrahim teaches that a tissue contact surface for use on a surgical retractor comprises a plurality of bumps 216 extending out and away from the retractor surface, wherein the bumps are partial ellipsoid surfaces (partial spheres, where a sphere is an ellipse with equal axes) to increase frictional force while being atraumatic (¶39). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the surfaces in Ferro of partial ellipsoid surfaces, since Ibrahim teaches that partial ellipsoid surfaces increase the surface area to increase frictional force while their curved surfaces are atraumatic, and since Ferro contemplates that the tops of the elliptical surfaces may be round (Ferro, ¶89). This would require simply that the elliptical cylindrical surfaces in Ferro be rounded on top into the shape of partial ellipsoids, with the partial ellipsoid having the shape of the ellipse shown in Ferro at the point where it contacts the generally smooth surface. The distance that the partial ellipsoid surfaces extend out from the generally smooth surface would remain as disclosed and required by Ferro, i.e. approximately 1 mm, and the spacing between adjacent partial ellipsoid surfaces would remain as disclosed and required by Ferro, i.e. approximately 0.5-1.79 mm.
During a telephone conversation with Aden R. Draper on 18 March 2022, a provisional election was made without traverse to prosecute the invention of species A and H, claims 1-4, 6, 8-10, 12, 25-27, and 29-32.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/556,548 and 62/591,382, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

The prior-filed application ‘382 does not specify wherein the first partial ellipsoid surface extends approximately 0.5 millimeters to 1 centimeter out from the generally smooth surface (see at least claims 1 and 27 – the major, intermediate, and minor axes are disclosed as within the range of 0.5 mm to 1 cm, with all axes being equal when it is a partial spherical surface, which indicates that the described axes are of the full ellipsoid/spherical surface and not of the partial ellipsoid/spherical surface 
Accordingly, claims 1-4, 6, 8, 10, 12, and 25-32 are afforded a filing date of 11 September 2018 (as disclosed in the PCT), and claims 6 and 9 are afforded a filing date of 05 March 2020. 

Claim Objections
Claim 12 is objected to because of the following informalities: typographical error. 
As to claim 12: “claim 1 
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
As to claim 6, a separation within the range of 1 millimeter and 1 centimeter is not disclosed in the specification. A spacing of approximately 0.5 millimeters to 1 centimeter is disclosed (p. 9 / ll. 7-8), and a separation distance of 1 millimeter is separately disclosed (p. 11 / ll. 30), but the particular range 
As to claim 9, the limitation that the spacing between the first and second partial ellipsoid surfaces is approximately 0.75 millimeters to 1.75 millimeters. Nowhere in the specification is the value 1.75 millimeters recited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claims 10, 12, and 26, the limitation “the blade” (claim 10 / ll. 2-3, claim 12 / ll. 2, and claim 26 / ll. 2) renders the claims indefinite because it lacks proper antecedence. For examination purposes, the limitations will be interpreted as the tissue contact surface. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 6, 8-10, 12, 25-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0151058 to Ferro et al. (hereinafter, “Ferro”), in view of U.S. Patent Application Publication No. US 2010/0280325 to Ibrahim et al. (hereinafter, “Ibrahim”). 
As to claims 1-4, 6, 8-10, 12, and 25, Ferro discloses a tissue contact surface for use on a surgical retractor, shown in FIGs. 14A-14C, the tissue contact surface comprising a generally smooth surface (surface 130 from which 106s extend); and a plurality of surfaces (106) extending out and away from the generally smooth surface (¶89), wherein (a) the plurality of surfaces comprise a first surface and an adjacent second surface (106d, 106e), (b) the first surface extends approximately 0.5 millimeters to 1 centimeter out from the generally smooth surface (each surface extends approximately 1 millimeter – equal to approximately 0.0395 inch – out from the generally smooth surface, ¶89), shown in FIG. 14C, and (c) a spacing between the first surface and the second surface is approximately 0.5 millimeters to 1 centimeter (spacing 381 is approximately 0.5 millimeters – equal to approximately 0.02 inch, ¶89), 
Ferro is silent as to wherein the surfaces are partial ellipsoid surfaces; wherein each of the plurality of partial ellipsoid surfaces define a major axis and a minor axis, the major axis and the minor axis both being within the range of 0.5 millimeters and 1 centimeter. 
Ibrahim teaches that a tissue contact surface for use on a surgical retractor comprises a plurality of bumps 216 extending out and away from the retractor surface, wherein the bumps are partial ellipsoid surfaces (partial spheres, where a sphere is an ellipse with equal axes) to increase frictional force while being atraumatic (¶39). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the surfaces in Ferro of partial ellipsoid surfaces, since Ibrahim teaches that partial ellipsoid surfaces increase the surface area to increase frictional force while their curved surfaces are atraumatic, and since Ferro contemplates that the tops of the elliptical surfaces may be round (Ferro, ¶89). This would require simply that the elliptical cylindrical surfaces in Ferro be rounded on top into the shape of partial ellipsoids, with the partial ellipsoid having the shape of the ellipse shown in Ferro at the point where it contacts the generally smooth surface. The distance that the partial ellipsoid surfaces extend out from the generally smooth surface would remain as disclosed and required by Ferro, i.e. approximately 1 mm, and the spacing between adjacent partial ellipsoid surfaces would remain as disclosed and required by Ferro, i.e. approximately 0.5-1.79 mm. With the shape of the ellipse where it contacts the generally smooth surface being shown in Ferro, FIG. 14B, the major axis is approximately equal to 2x to 3x the spacing 381, or approximately 1-1.5 mm, and the minor axis is approximately equal to 1x to 2x the spacing 381, or approximately 0.5-1 mm, which are both within the 
As to claim 26, Ferro in view of Ibrahim disclose wherein the plurality of partial ellipsoid surfaces form columns parallel to a first axis of the blade with a first separation distance, shown in FIG. 14B, the plurality of partial ellipsoid surfaces form rows parallel to a second axis of the blade with a second separation distance, the first axis is perpendicular to the second axis, but are silent as to wherein the first and second separation distances are approximately 1 mm, and the plurality of partial ellipsoid surfaces consist of partial spheroid surfaces defined by a diameter of 1 millimeter. 
Ibrahim teaches that the partial ellipsoid surfaces may be partial spheres, to increase frictional force while being atraumatic (¶39). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to space the columns and the rows by a separation distance of approximately 1 mm, since Ferro discloses that the spacing between adjacent surfaces, and thus the spacing of the columns and rows of the aligned plurality of surfaces (since it can also be seen in Ferro that the spacing of the two long columns comprising 106d and 106e, and the spacing of the rows making up those columns, are approximately the same), may be approximately 0.5-1.79 mm, and where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. It would have thus been obvious to make the separation distances approximately 1 mm, which falls in the middle of the disclosed range in Ferro. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to make the partial ellipsoid surfaces partial spheroid surfaces, since a sphere is a type of ellipse with equal length major and minor axes, and Ibrahim teaches that partial spheres increase frictional force while being atraumatic. Providing partial spheroid surfaces would facilitate ease of manufacture. Ferro discloses the major axis is approximately 1-1.5 mm, as described supra, and the supra. It would have thus been obvious to provide the partial spheroid surfaces with a diameter, i.e. major=minor axis, of 1 millimeter, since this value falls within both ranges of the major and minor axes shown in Ferro, and where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. 

As to claims 27 and 29, Ferro discloses a surgical retractor comprising a blade having a tissue contact surface, shown in FIGs. 14A-14C, the tissue contact surface comprising a generally smooth surface (surface 130 from which 106s extend) of the blade; and a plurality of surfaces (106) extending out and away from the generally smooth surface (¶89), wherein (a) the plurality of surfaces comprise a first surface and an adjacent second surface (106d, 106e), (b) the first surface extends approximately 0.5 millimeters to 1 centimeter out from the generally smooth surface (each surface extends approximately 1 millimeter – equal to approximately 0.0395 inch – out from the generally smooth surface, ¶89), shown in FIG. 14C, and (c) a spacing between the first surface and the second surface is approximately 0.5 millimeters to 1 centimeter (spacing 381 is approximately 0.5 millimeters – equal to approximately 0.02 inch, ¶89), shown in FIG. 14B; further comprising a handle fixedly or selectively secured to an end of the blade, shown in another embodiment in FIGs. 1A-1B. 
Ferro is silent as to wherein the surfaces are partial ellipsoid surfaces. 
Ibrahim teaches that a tissue contact surface for use on a surgical retractor comprises a plurality of bumps 216 extending out and away from the retractor surface, wherein the bumps are partial ellipsoid surfaces (partial spheres, where a sphere is an ellipse with equal axes) to increase frictional force while being atraumatic (¶39). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the surfaces in Ferro of partial ellipsoid surfaces, since Ibrahim i.e. approximately 1 mm, and the spacing between adjacent partial ellipsoid surfaces would remain as disclosed and required by Ferro, i.e. approximately 0.5-1.79 mm. 
As to claims 30-32, Ferro in view of Ibrahim disclose the claimed invention except for wherein a portion of the handle comprises a second tissue contact surface; wherein the second tissue contact surface comprises a second generally smooth surface; and a second plurality of partial ellipsoid surfaces extending outward from the second generally smooth surface; wherein the generally smooth surface defines a first plane and the second generally smooth surface defines a second plane, the second plane being transverse to the first plane. 
In another embodiment, shown in FIGs. 1A-1B, Ferro teaches that the blade is curved to form a hooked distal end of the retractor for ease of manipulating and more secure grasping of the tissue. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to curve the blade of the embodiment in FIGs. 14A-14C, to form a curved end of the retractor extending from the handle, as shown in the other embodiment of Ferro, in FIGs. 1A-1B, for ease of manipulating and more secure grasping of the tissue. Then, under broadest reasonable interpretation, the handle comprises the length of the retractor in the top plane shown in FIG. 1A, from free proximal end to distal end including part of the generally smooth surface and tissue contact surfaces in the same top plane, since all structures in this top plane could remain outside of an incision or orifice and thus could be handled by a practitioner, such that it is defined as a handle by its use. A portion of the handle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775        

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775